DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Claim Status
Claims 1, 4-5, 7, 12, 18, 25-26 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 02/28/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 12, 18 are objected to because of the following reasons: 
For claim 12, it’s unclear if “a transmitter” is actually part of the first network device. Please notes, if the transmitter is not part of the first network device, then there might be indefinite issues since it’s unclear how the same function can be performed by both the first network device and the transmitter.
For claim 18, it’s unclear if “a transmitter” and “a receiver” are actually parts of the second network device. Please notes, if the transmitter (and similarly the receiver) is not part of the first network device, then there might be indefinite issues since it’s unclear how the same function can be performed by both the second network device and the transmitter (and similarly the receiver).
Also for claim 18, it’s unclear if “second device” is the same as “second network device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 12, 18, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kano, US 2012/0142387 in view of Vrzic, US 2017/0086118 and Bulakci, WO 2018/215076.

For claim 1. Kano teaches: A communication method implemented at a first network device, (Kano, paragraph 42-68, 97-100) comprising:
determining, based on a communication condition of at least one terminal device served by the first network device, an amount of resources of a network slice used by the first network device, the network slice being associated with a set of network functions (Kano, paragraph 42-68, “Thereafter, when a user of the radio terminal 20 performs an operation of a request to start the service by using an unillustrated operation unit, the radio terminal 20 transmits a connection request to the radio base station 10-1 which is the standby target radio base station. The connection request includes a service type which is information on a quality required to implement the service. In this embodiment, the service type includes a radio resource band (a required radio resource band) required to be occupied in using the service, a throughput (a required throughput) required to be secured in using the service, and an ROHC type (ROHC type information) as a header compression algorithm used in using the service. The connection-request reception processor 152 in the controller 102 of the radio base station 10-1 receives the connection request from the radio terminal 20 through the antenna 108 and the radio communication unit 106. The candidate radio-base-station selector 154 extracts the service type included in the connection request. Next, the candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can reserve a resource for the service type… The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”; service type is a communication condition; an amount of resources is clearly determined based on the service type; an amount of resources of a service type is an amount of resources of a network slice since it’s well-known in the art to provide different slices for different service types and each slice (service type) has different resource demands (amount of resources); the network slice being associated with a set of network functions is implicit since it’s well-known in the art that a network slice is a collection of logical network functions that supports the communication service requirements of a particular network service)
determining, based on at least one of a movement and a service request of the at least one terminal device, a second network device which is to serve the at least one terminal device; (Kano, paragraph 42-68, “On the other hand, when the radio base station 10-1 cannot reserve the resource for the service type, the candidate radio-base-station selector 154 transmits a neighboring base-station monitoring information request through the radio communication unit 106 and the antenna 108… Next, the candidate radio-base-station selector 154 selects a radio base station corresponding to the base station ID ranked highest in the base station IDs except the base station ID of the radio base station 10-1, from among the radio base stations listed in the base station list included in the neighboring base-station monitoring information response. The selected radio base station is a radio base station which is a connection destination of the radio terminal 20, specifically, a radio base station (a candidate radio base station) through which a service channel between the radio terminal 20 and the communication apparatus 50-1 or the communication apparatus 50-2 is established.”; paragraph 97-100, “In the aforementioned embodiment, when the radio base station 10-1 having received the connection request from the radio terminal 20 cannot reserve the resource, the radio base station 10-1 acquires the base station list included in the neighboring base-station monitoring response. However, when the radio terminal 20 sends a connection request including the base station list, the radio base station 10-1 may acquire the base station list included in the connection request. Moreover, in the aforementioned embodiment, the radio base station 10-1 selects a candidate radio base station based on the base station list. However, the storage unit 103 in the radio base station 10-1 maybe configured to store location information of radio base stations located within a predetermined area from the radio base station 10-1, and the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10-1 may select the candidate radio base station from among the radio base stations located within the predetermined area from the radio base station 10-1. In this case, it is preferable that the radio terminal 20 send a connection request including the location information of the radio terminal 20 and that the candidate radio-base-station selector 154 acquire the location information of the radio terminal 20 as well. Thereby, the candidate radio-base-station selector 154 selects a radio base station which is a radio base station other than the radio base station 10-1 and is closest to the radio terminal 20, based on the location information of the radio terminal 20 and the location information of the radio base stations within the predetermined area from the radio base station 10-1. The selected radio base station is the candidate radio base station.”)
and transmitting, to the second network device, an indication of the amount of resources; (Kano, paragraph 42-68, “Next, the resource-reservation-request transmission processor 156 sends a resource reservation request including the service type included in the connection request from the radio terminal, to the candidate radio base station through the wired communication unit 104 and the access gateway 30.”; paragraph 97-100, “Besides, in the aforementioned embodiment, the radio base station 10-1 communicates with the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the access gateway 30. However, when a communication path is established directly between the radio base station 10-1 and each of the candidate radio base stations, the radio base station 10-1 may communicate with each of the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the communication path.”; service type is an indication of the amount of resources since paragraph 42-68 clearly mention “In this embodiment, the service type includes a radio resource band (a required radio resource band) required to be occupied in using the service, a throughput (a required throughput) required to be secured in using the service, and an ROHC type (ROHC type information) as a header compression algorithm used in using the service… The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”)
in response to receiving, from the second network device, an acknowledgment to the indication, selecting, by the first network device, the second network device for handover of the at least one terminal device, the acknowledgment indicating that the second network device is capable of satisfying the amount of resources; (Kano, paragraph 42-68, “Upon receipt of the resource reservation request, the candidate radio base station extracts the service type included in the resource reservation request. Further, the candidate radio base station determines whether or not the candidate radio base station itself can reserve a resource for the service type. A specific determination method is the same as that performed by the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10. When the candidate radio base station itself can reserve the resource for the service type, the candidate radio base station sends the radio base station 10-1 a resource reservation response including a permission ID and information (acceptability information) indicating that the radio terminal 20 is acceptable, as shown in FIG. 4… Meanwhile, the service-channel establisher 160 determines whether or not the resource reservation response includes the permission ID and the acceptability information. When the resource reservation response includes the permission ID and the acceptability information, the service-channel establisher 160 sends the radio terminal 20 a connection response including the acceptability information through the radio communication unit 106 and the antenna 108. Subsequently, the service-channel establisher 160 performs resource allocation to form a radio link between the radio base station 10-1 and the radio terminal 20. Further, the service-channel establisher 160 establishes a temporary service channel between the radio terminal 20 and the communication apparatus 50-1 or the communication apparatus 50-2 through the radio base station 10-1. Thereby, the service is started tentatively. Thereafter, the handover controller 162 sends the candidate radio base station a handover request through the wired communication unit 104 and the access gateway 30, the handover request including the permission ID included in the resource reservation response and a terminal ID of the radio terminal 20 which is a sender of the connection request.”)
 in response to receiving from the second network device a negative acknowledgement to the indication, determining, by the first network device, based on the movement of the at least one terminal device, a third network device which is to serve the at least one terminal device, the negative acknowledgement indicating that the second network device fails to satisfy the amount of resources, and transmitting the indication to the third network device; (Kano, paragraph 42-68, “On the other hand, when the candidate radio base station itself cannot reserve the resource for the service type, the candidate radio base station sends the radio base station 10-1 a resource reservation response including information (acceptance rejection information) indicating the acceptance of the radio terminal 20 is rejected. The response reception processor 158 in the controller 102 of the radio base station 10-1 receives the resource reservation response through the access gateway 30 and the wired communication unit 104. The candidate radio-base-station selector 154 determines whether or not the resource reservation response includes the acceptance rejection information. When the resource reservation response includes the acceptance rejection information, the candidate radio-base-station selector 154 selects a radio base station corresponding to a base station ID which is a base station ID other than the base station ID of the radio base station 10-1 and which is ranked highest in base station IDs of radio base stations having not received the resource reservation request at that time point, from among the radio base stations listed in the base station list included in the neighboring base-station monitoring information response. The selected radio base station is the candidate radio base station. Thereafter, the same processing as described above is performed. In sum, the resource-reservation-request transmission processor 156 sends the candidate radio base station the resource reservation request through the wired communication unit 104 and the access gateway 30.”; paragraph 97-100, “In the aforementioned embodiment, when the radio base station 10-1 having received the connection request from the radio terminal 20 cannot reserve the resource, the radio base station 10-1 acquires the base station list included in the neighboring base-station monitoring response. However, when the radio terminal 20 sends a connection request including the base station list, the radio base station 10-1 may acquire the base station list included in the connection request. Moreover, in the aforementioned embodiment, the radio base station 10-1 selects a candidate radio base station based on the base station list. However, the storage unit 103 in the radio base station 10-1 maybe configured to store location information of radio base stations located within a predetermined area from the radio base station 10-1, and the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10-1 may select the candidate radio base station from among the radio base stations located within the predetermined area from the radio base station 10-1. In this case, it is preferable that the radio terminal 20 send a connection request including the location information of the radio terminal 20 and that the candidate radio-base-station selector 154 acquire the location information of the radio terminal 20 as well. Thereby, the candidate radio-base-station selector 154 selects a radio base station which is a radio base station other than the radio base station 10-1 and is closest to the radio terminal 20, based on the location information of the radio terminal 20 and the location information of the radio base stations within the predetermined area from the radio base station 10-1. The selected radio base station is the candidate radio base station. Besides, in the aforementioned embodiment, the radio base station 10-1 communicates with the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the access gateway 30. However, when a communication path is established directly between the radio base station 10-1 and each of the candidate radio base stations, the radio base station 10-1 may communicate with each of the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the communication path.”)
Even though it’s well-known in the art to provide different slices for different service types and each slice (service type) has different resource demands (amount of resources) and that a network slice is a collection of logical network functions that supports the communication service requirements of a particular network service, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Vrzic from the same or similar fields of endeavor teaches: provide different slices for different service types and each slice (service type) has different resource demands (amount of resources) and that a network slice is a collection of logical network functions that supports the communication service requirements of a particular network service (Vrzic, paragraph 22-27, “A first network slice may be configured to suit the needs of a Machine Type Communication (MTC) service that generates large number of short transmissions, where MTC devices do not need ultra-reliable connections because reliability can be designed at the application layer. This network slice would differ in its configuration and resource demands from a network slice that is designed to serve the needs of User Equipment connecting for the purposes of an enhanced-Mobile-Broadband (eMBB) connection. By providing different slices for different services, an operator can ensure that the specific needs of a service are met without requiring the overprovisioning of resources to each connection that would be required if a single slice was used for all services… A network slice (as defined in 3GPP TR 22.891 entitled “Study on New Services and Markets Technology Enablers” not yet released) is a collection of logical network functions that supports the communication service requirements of a particular network service.”; paragraph 6, “An object of embodiments of the present invention is to provide a system and methods for network slice reselection/handover. In accordance with embodiments of the present invention, there is provided a method for managing network resources by switching the slice used to support a user equipment (UE), in a process referred to as slice handover or slice reselection. There can be several triggers for a slice handover/reselection including: movement of the UE, changes to the mobility requirements of the UE, a slice management event, and in some embodiments network load balancing. A slice management event includes the instantiation of a slice, the termination of a slice or the modification of the capacity a slice. Further the UE can be switched to a new slice operated by the same service provider (intra-operator handover) or a different service provider (inter-operator handover).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vrzic into Kano, since Kano suggests a technique for determining an amount of resources of a service type, and Vrzic suggests the beneficial way of providing a network slice (which is a collection of logical network functions that supports the communication service requirements of a particular network service) for such service type so that different slices are provided for different service types and each slice (service type) has different resource demands (amount of resources) to ensure that the specific needs of a service are met without requiring the overprovisioning of resources to each connection that would be required if a single slice was used for all services (Vrzic, paragraph 22-27) in the analogous art of communication.
Kano and Vrzic don’t teach: and in response to determining that the second network device fails to support the network slice, the first network device communicating with a network controller associated with the first network device to trigger the network controller to transmit an indication for creating the network slice to the second network device.
Bulakci from the same or similar fields of endeavor teaches: and in response to determining that the second network device fails to support the network slice, the first network device communicating with a network controller associated with the first network device to trigger the network controller to transmit an indication for creating the network slice to the second network device. (Bulakci, fig 4, page 17, line 18 to page 18, line 25, “The SHOF probability is estimated at the serving gNB 400 (optionally in cooperation with the target gNB 200), taking into account slice/RAN/UE context and changes thereof. The estimated SHOF probability is forwarded to the slice management entity 401 (DSS/SSS), optionally together with a slice HO triggering message (that is, indicating that the slice currently associated with the UE is not supported at the target gNB 200) and context changes. Then, the slice management entity 401 decides between slice HO and temporary slice support, and in the latter case a slice-aware RAN adaptation functionality is performed in a more centralized manner. This includes determining at least one support requirement parameters and a RAN configuration parameter. 3. The slice management entity 401 sends via Slice Management-to-CN-C interface the temporary slice support request to the target gNB 200 (via the CN-C 302, named Temporary Slice Support Notification Request in Fig. 4), which generally includes the support requirement parameter and the RAN configuration parameter. Preferably, the following parameters are included in the request: a slice ID and/or a network slice selection assistance information parameter, a RAN configuration ID and related context information, and/or a time window request (this parameter identifies the amount of time, for which the slice support is required at the target gNB 200, and is estimated at the slice management entity 401 based on the slice/service criticality and the UE context information).”; page 12, line 8-24, “If temporary slice support is admitted, the radio access node 200 is configured to adapt 203 its RAN configuration parameter according to the received RAN configuration parameter, in order to support the network slice (new network slice at the radio access node 200). Then, the radio access node 200 is configured to apply 204 the temporary slice support according to the received support requirement parameter, e.g. according to the included time duration for supporting the slice… According to the above, two phases can particularly be identified for providing slice continuity in case that the currently associated slice of the UE is not available in the target area, into which it moves.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bulakci into Kano and Vrzic, since Kano suggests a technique for handover of service, and Bulakci suggests the beneficial way of, when the target base station doesn’t support the network slice of such service, creating a temporary support for the network slice at the target base station to provide slice (service) continuity in case that the currently associated slice of the UE is not available in the target area, into which it moves (Bulakci, page 12, line 8-24) in the analogous art of communication.

For claim 5. Kano, Vrzic and Bulakci disclose all the limitations of claim 1, and Kano further teaches: wherein transmitting, to the second network device, an indication of the amount of resources comprises: transmitting a notification to the second network device, such that the second network device configures resources based on the amount of resources. (Kano, paragraph 42-68, “Next, the resource-reservation-request transmission processor 156 sends a resource reservation request including the service type included in the connection request from the radio terminal, to the candidate radio base station through the wired communication unit 104 and the access gateway 30. Upon receipt of the resource reservation request, the candidate radio base station extracts the service type included in the resource reservation request. Further, the candidate radio base station determines whether or not the candidate radio base station itself can reserve a resource for the service type. A specific determination method is the same as that performed by the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10. When the candidate radio base station itself can reserve the resource for the service type, the candidate radio base station sends the radio base station 10-1 a resource reservation response including a permission ID and information (acceptability information) indicating that the radio terminal 20 is acceptable, as shown in FIG. 4.”; service type is an indication of the amount of resources since paragraph 42-68 clearly mention “In this embodiment, the service type includes a radio resource band (a required radio resource band) required to be occupied in using the service, a throughput (a required throughput) required to be secured in using the service, and an ROHC type (ROHC type information) as a header compression algorithm used in using the service… The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”; paragraph 97-100, “Besides, in the aforementioned embodiment, the radio base station 10-1 communicates with the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the access gateway 30. However, when a communication path is established directly between the radio base station 10-1 and each of the candidate radio base stations, the radio base station 10-1 may communicate with each of the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the communication path.”)

For claim 7. Kano teaches: A communication method implemented at a second network device, (Kano, paragraph 42-68, 97-100) comprising: 
receiving, from a first network device, an indication of an amount of resources of a first network slice used by the first network device, the first network slice being associated with a set of network functions; (Kano, paragraph 42-68, “Next, the resource-reservation-request transmission processor 156 sends a resource reservation request including the service type included in the connection request from the radio terminal, to the candidate radio base station through the wired communication unit 104 and the access gateway 30. Upon receipt of the resource reservation request, the candidate radio base station extracts the service type included in the resource reservation request. Further, the candidate radio base station determines whether or not the candidate radio base station itself can reserve a resource for the service type. A specific determination method is the same as that performed by the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10.”; paragraph 97-100, “Besides, in the aforementioned embodiment, the radio base station 10-1 communicates with the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the access gateway 30. However, when a communication path is established directly between the radio base station 10-1 and each of the candidate radio base stations, the radio base station 10-1 may communicate with each of the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the communication path.”; service type is an indication of the amount of resources since paragraph 42-68 clearly mention “In this embodiment, the service type includes a radio resource band (a required radio resource band) required to be occupied in using the service, a throughput (a required throughput) required to be secured in using the service, and an ROHC type (ROHC type information) as a header compression algorithm used in using the service… The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”; an amount of resources of a service type is an amount of resources of a network slice since it’s well-known in the art to provide different slices for different service types and each slice (service type) has different resource demands (amount of resources); the network slice being associated with a set of network functions is implicit since it’s well-known in the art that a network slice is a collection of logical network functions that supports the communication service requirements of a particular network service)
configuring, based on the indication, resources of the first network slice used by the second network device; (Kano, paragraph 42-68, “Upon receipt of the resource reservation request, the candidate radio base station extracts the service type included in the resource reservation request. Further, the candidate radio base station determines whether or not the candidate radio base station itself can reserve a resource for the service type. A specific determination method is the same as that performed by the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10. When the candidate radio base station itself can reserve the resource for the service type, the candidate radio base station sends the radio base station 10-1 a resource reservation response including a permission ID and information (acceptability information) indicating that the radio terminal 20 is acceptable, as shown in FIG. 4.”; more details about resource reservation (configuration) in paragraph 42-68, “The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”)
in response to the second network device satisfying the amount of resources, transmitting, by the second network device to the first network device, an acknowledgement to the indication; (Kano, paragraph 42-68, “Upon receipt of the resource reservation request, the candidate radio base station extracts the service type included in the resource reservation request. Further, the candidate radio base station determines whether or not the candidate radio base station itself can reserve a resource for the service type. A specific determination method is the same as that performed by the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10. When the candidate radio base station itself can reserve the resource for the service type, the candidate radio base station sends the radio base station 10-1 a resource reservation response including a permission ID and information (acceptability information) indicating that the radio terminal 20 is acceptable, as shown in FIG. 4.”; more details about resource reservation (configuration) in paragraph 42-68, “The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”)
in response to the second network device failing to satisfy the amount of resources, allocating, by the second network device, resources of a second network slice used by the second network device to the first network slice, or transmitting, by the second network device, to the first network device a negative acknowledgement; (Kano, paragraph 42-68, “On the other hand, when the candidate radio base station itself cannot reserve the resource for the service type, the candidate radio base station sends the radio base station 10-1 a resource reservation response including information (acceptance rejection information) indicating the acceptance of the radio terminal 20 is rejected.”; more details about resource reservation (configuration) in paragraph 42-68, “The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”)
Even though it’s well-known in the art to provide different slices for different service types and each slice (service type) has different resource demands (amount of resources) and that a network slice is a collection of logical network functions that supports the communication service requirements of a particular network service, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Vrzic from the same or similar fields of endeavor teaches: provide different slices for different service types and each slice (service type) has different resource demands (amount of resources) and that a network slice is a collection of logical network functions that supports the communication service requirements of a particular network service (Vrzic, paragraph 22-27, “A first network slice may be configured to suit the needs of a Machine Type Communication (MTC) service that generates large number of short transmissions, where MTC devices do not need ultra-reliable connections because reliability can be designed at the application layer. This network slice would differ in its configuration and resource demands from a network slice that is designed to serve the needs of User Equipment connecting for the purposes of an enhanced-Mobile-Broadband (eMBB) connection. By providing different slices for different services, an operator can ensure that the specific needs of a service are met without requiring the overprovisioning of resources to each connection that would be required if a single slice was used for all services… A network slice (as defined in 3GPP TR 22.891 entitled “Study on New Services and Markets Technology Enablers” not yet released) is a collection of logical network functions that supports the communication service requirements of a particular network service.”; paragraph 6, “An object of embodiments of the present invention is to provide a system and methods for network slice reselection/handover. In accordance with embodiments of the present invention, there is provided a method for managing network resources by switching the slice used to support a user equipment (UE), in a process referred to as slice handover or slice reselection. There can be several triggers for a slice handover/reselection including: movement of the UE, changes to the mobility requirements of the UE, a slice management event, and in some embodiments network load balancing. A slice management event includes the instantiation of a slice, the termination of a slice or the modification of the capacity a slice. Further the UE can be switched to a new slice operated by the same service provider (intra-operator handover) or a different service provider (inter-operator handover).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vrzic into Kano, since Kano suggests a technique for determining an amount of resources of a service type, and Vrzic suggests the beneficial way of providing a network slice (which is a collection of logical network functions that supports the communication service requirements of a particular network service) for such service type so that different slices are provided for different service types and each slice (service type) has different resource demands (amount of resources) to ensure that the specific needs of a service are met without requiring the overprovisioning of resources to each connection that would be required if a single slice was used for all services (Vrzic, paragraph 22-27) in the analogous art of communication.
Kano and Vrzic don’t teach: and in response to the second device failing to support the first network slice, receiving, at the second network device, from a network controller associated with the first network device, an indication for creating the first network slice.
Bulakci from the same or similar fields of endeavor teaches: and in response to the second device failing to support the first network slice, receiving, at the second network device, from a network controller associated with the first network device, an indication for creating the first network slice. (Bulakci, fig 4, page 17, line 18 to page 18, line 25, “The SHOF probability is estimated at the serving gNB 400 (optionally in cooperation with the target gNB 200), taking into account slice/RAN/UE context and changes thereof. The estimated SHOF probability is forwarded to the slice management entity 401 (DSS/SSS), optionally together with a slice HO triggering message (that is, indicating that the slice currently associated with the UE is not supported at the target gNB 200) and context changes. Then, the slice management entity 401 decides between slice HO and temporary slice support, and in the latter case a slice-aware RAN adaptation functionality is performed in a more centralized manner. This includes determining at least one support requirement parameters and a RAN configuration parameter. 3. The slice management entity 401 sends via Slice Management-to-CN-C interface the temporary slice support request to the target gNB 200 (via the CN-C 302, named Temporary Slice Support Notification Request in Fig. 4), which generally includes the support requirement parameter and the RAN configuration parameter. Preferably, the following parameters are included in the request: a slice ID and/or a network slice selection assistance information parameter, a RAN configuration ID and related context information, and/or a time window request (this parameter identifies the amount of time, for which the slice support is required at the target gNB 200, and is estimated at the slice management entity 401 based on the slice/service criticality and the UE context information).”; page 12, line 8-24, “If temporary slice support is admitted, the radio access node 200 is configured to adapt 203 its RAN configuration parameter according to the received RAN configuration parameter, in order to support the network slice (new network slice at the radio access node 200). Then, the radio access node 200 is configured to apply 204 the temporary slice support according to the received support requirement parameter, e.g. according to the included time duration for supporting the slice… According to the above, two phases can particularly be identified for providing slice continuity in case that the currently associated slice of the UE is not available in the target area, into which it moves.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bulakci into Kano and Vrzic, since Kano suggests a technique for handover of service, and Bulakci suggests the beneficial way of, when the target base station doesn’t support the network slice of such service, creating a temporary support for the network slice at the target base station to provide slice (service) continuity in case that the currently associated slice of the UE is not available in the target area, into which it moves (Bulakci, page 12, line 8-24) in the analogous art of communication.

For claim 12. Kano teaches: A network device, wherein the network device is a first network device, comprising: at least one processor; and a memory coupled to the at least one processor and stored with instructions therein, the instructions, when executed by the at least one processor, (Kano, paragraph 42-68, 97-100, implicit that base station includes transmitter, receiver, memory storing instructions and processor which executes the instructions to perform techniques; also see fig 2, paragraph 32-45) causing the first network device to 
determine, by the processor, based on a communication condition of at least one terminal device served by the first network device, an amount of resources of a network slice used by the first network device, the network slice being associated with a set of network functions, (Kano, paragraph 42-68, “Thereafter, when a user of the radio terminal 20 performs an operation of a request to start the service by using an unillustrated operation unit, the radio terminal 20 transmits a connection request to the radio base station 10-1 which is the standby target radio base station. The connection request includes a service type which is information on a quality required to implement the service. In this embodiment, the service type includes a radio resource band (a required radio resource band) required to be occupied in using the service, a throughput (a required throughput) required to be secured in using the service, and an ROHC type (ROHC type information) as a header compression algorithm used in using the service. The connection-request reception processor 152 in the controller 102 of the radio base station 10-1 receives the connection request from the radio terminal 20 through the antenna 108 and the radio communication unit 106. The candidate radio-base-station selector 154 extracts the service type included in the connection request. Next, the candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can reserve a resource for the service type… The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”; service type is a communication condition; an amount of resources is clearly determined based on the service type; an amount of resources of a service type is an amount of resources of a network slice since it’s well-known in the art to provide different slices for different service types and each slice (service type) has different resource demands (amount of resources); the network slice being associated with a set of network functions is implicit since it’s well-known in the art that a network slice is a collection of logical network functions that supports the communication service requirements of a particular network service)
determine, by the processor, based on at least one of a movement and a service request of the at least one terminal device, a second network device which is to serve the at least one terminal device, (Kano, paragraph 42-68, “On the other hand, when the radio base station 10-1 cannot reserve the resource for the service type, the candidate radio-base-station selector 154 transmits a neighboring base-station monitoring information request through the radio communication unit 106 and the antenna 108… Next, the candidate radio-base-station selector 154 selects a radio base station corresponding to the base station ID ranked highest in the base station IDs except the base station ID of the radio base station 10-1, from among the radio base stations listed in the base station list included in the neighboring base-station monitoring information response. The selected radio base station is a radio base station which is a connection destination of the radio terminal 20, specifically, a radio base station (a candidate radio base station) through which a service channel between the radio terminal 20 and the communication apparatus 50-1 or the communication apparatus 50-2 is established.”; paragraph 97-100, “In the aforementioned embodiment, when the radio base station 10-1 having received the connection request from the radio terminal 20 cannot reserve the resource, the radio base station 10-1 acquires the base station list included in the neighboring base-station monitoring response. However, when the radio terminal 20 sends a connection request including the base station list, the radio base station 10-1 may acquire the base station list included in the connection request. Moreover, in the aforementioned embodiment, the radio base station 10-1 selects a candidate radio base station based on the base station list. However, the storage unit 103 in the radio base station 10-1 maybe configured to store location information of radio base stations located within a predetermined area from the radio base station 10-1, and the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10-1 may select the candidate radio base station from among the radio base stations located within the predetermined area from the radio base station 10-1. In this case, it is preferable that the radio terminal 20 send a connection request including the location information of the radio terminal 20 and that the candidate radio-base-station selector 154 acquire the location information of the radio terminal 20 as well. Thereby, the candidate radio-base-station selector 154 selects a radio base station which is a radio base station other than the radio base station 10-1 and is closest to the radio terminal 20, based on the location information of the radio terminal 20 and the location information of the radio base stations within the predetermined area from the radio base station 10-1. The selected radio base station is the candidate radio base station.”)
transmit, by a transmitter, to the second network device, an indication of the amount of resources, (Kano, paragraph 42-68, “Next, the resource-reservation-request transmission processor 156 sends a resource reservation request including the service type included in the connection request from the radio terminal, to the candidate radio base station through the wired communication unit 104 and the access gateway 30.”; paragraph 97-100, “Besides, in the aforementioned embodiment, the radio base station 10-1 communicates with the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the access gateway 30. However, when a communication path is established directly between the radio base station 10-1 and each of the candidate radio base stations, the radio base station 10-1 may communicate with each of the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the communication path.”; service type is an indication of the amount of resources since paragraph 42-68 clearly mention “In this embodiment, the service type includes a radio resource band (a required radio resource band) required to be occupied in using the service, a throughput (a required throughput) required to be secured in using the service, and an ROHC type (ROHC type information) as a header compression algorithm used in using the service… The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”)
in response to receiving, from the second network device, an acknowledgment to the indication, select, by the processor, the second network device for handover of the at least one terminal device, the acknowledgment indicating that the second network device is capable of satisfying the amount of resources, (Kano, paragraph 42-68, “Upon receipt of the resource reservation request, the candidate radio base station extracts the service type included in the resource reservation request. Further, the candidate radio base station determines whether or not the candidate radio base station itself can reserve a resource for the service type. A specific determination method is the same as that performed by the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10. When the candidate radio base station itself can reserve the resource for the service type, the candidate radio base station sends the radio base station 10-1 a resource reservation response including a permission ID and information (acceptability information) indicating that the radio terminal 20 is acceptable, as shown in FIG. 4… Meanwhile, the service-channel establisher 160 determines whether or not the resource reservation response includes the permission ID and the acceptability information. When the resource reservation response includes the permission ID and the acceptability information, the service-channel establisher 160 sends the radio terminal 20 a connection response including the acceptability information through the radio communication unit 106 and the antenna 108. Subsequently, the service-channel establisher 160 performs resource allocation to form a radio link between the radio base station 10-1 and the radio terminal 20. Further, the service-channel establisher 160 establishes a temporary service channel between the radio terminal 20 and the communication apparatus 50-1 or the communication apparatus 50-2 through the radio base station 10-1. Thereby, the service is started tentatively. Thereafter, the handover controller 162 sends the candidate radio base station a handover request through the wired communication unit 104 and the access gateway 30, the handover request including the permission ID included in the resource reservation response and a terminal ID of the radio terminal 20 which is a sender of the connection request.”)
in response to receiving from the second network device a negative acknowledgement to the indication, determine, by the processor based on the movement of the at least one terminal device, a third network device which is to serve the at least one terminal device, the negative acknowledgement indicating that the second network device fails to satisfy the amount of resources, and transmit, by the transmitter, the indication to the third network device, (Kano, paragraph 42-68, “On the other hand, when the candidate radio base station itself cannot reserve the resource for the service type, the candidate radio base station sends the radio base station 10-1 a resource reservation response including information (acceptance rejection information) indicating the acceptance of the radio terminal 20 is rejected. The response reception processor 158 in the controller 102 of the radio base station 10-1 receives the resource reservation response through the access gateway 30 and the wired communication unit 104. The candidate radio-base-station selector 154 determines whether or not the resource reservation response includes the acceptance rejection information. When the resource reservation response includes the acceptance rejection information, the candidate radio-base-station selector 154 selects a radio base station corresponding to a base station ID which is a base station ID other than the base station ID of the radio base station 10-1 and which is ranked highest in base station IDs of radio base stations having not received the resource reservation request at that time point, from among the radio base stations listed in the base station list included in the neighboring base-station monitoring information response. The selected radio base station is the candidate radio base station. Thereafter, the same processing as described above is performed. In sum, the resource-reservation-request transmission processor 156 sends the candidate radio base station the resource reservation request through the wired communication unit 104 and the access gateway 30.”; paragraph 97-100, “In the aforementioned embodiment, when the radio base station 10-1 having received the connection request from the radio terminal 20 cannot reserve the resource, the radio base station 10-1 acquires the base station list included in the neighboring base-station monitoring response. However, when the radio terminal 20 sends a connection request including the base station list, the radio base station 10-1 may acquire the base station list included in the connection request. Moreover, in the aforementioned embodiment, the radio base station 10-1 selects a candidate radio base station based on the base station list. However, the storage unit 103 in the radio base station 10-1 maybe configured to store location information of radio base stations located within a predetermined area from the radio base station 10-1, and the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10-1 may select the candidate radio base station from among the radio base stations located within the predetermined area from the radio base station 10-1. In this case, it is preferable that the radio terminal 20 send a connection request including the location information of the radio terminal 20 and that the candidate radio-base-station selector 154 acquire the location information of the radio terminal 20 as well. Thereby, the candidate radio-base-station selector 154 selects a radio base station which is a radio base station other than the radio base station 10-1 and is closest to the radio terminal 20, based on the location information of the radio terminal 20 and the location information of the radio base stations within the predetermined area from the radio base station 10-1. The selected radio base station is the candidate radio base station. Besides, in the aforementioned embodiment, the radio base station 10-1 communicates with the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the access gateway 30. However, when a communication path is established directly between the radio base station 10-1 and each of the candidate radio base stations, the radio base station 10-1 may communicate with each of the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the communication path.”)
Even though it’s well-known in the art to provide different slices for different service types and each slice (service type) has different resource demands (amount of resources) and that a network slice is a collection of logical network functions that supports the communication service requirements of a particular network service, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Vrzic from the same or similar fields of endeavor teaches: provide different slices for different service types and each slice (service type) has different resource demands (amount of resources) and that a network slice is a collection of logical network functions that supports the communication service requirements of a particular network service (Vrzic, paragraph 22-27, “A first network slice may be configured to suit the needs of a Machine Type Communication (MTC) service that generates large number of short transmissions, where MTC devices do not need ultra-reliable connections because reliability can be designed at the application layer. This network slice would differ in its configuration and resource demands from a network slice that is designed to serve the needs of User Equipment connecting for the purposes of an enhanced-Mobile-Broadband (eMBB) connection. By providing different slices for different services, an operator can ensure that the specific needs of a service are met without requiring the overprovisioning of resources to each connection that would be required if a single slice was used for all services… A network slice (as defined in 3GPP TR 22.891 entitled “Study on New Services and Markets Technology Enablers” not yet released) is a collection of logical network functions that supports the communication service requirements of a particular network service.”; paragraph 6, “An object of embodiments of the present invention is to provide a system and methods for network slice reselection/handover. In accordance with embodiments of the present invention, there is provided a method for managing network resources by switching the slice used to support a user equipment (UE), in a process referred to as slice handover or slice reselection. There can be several triggers for a slice handover/reselection including: movement of the UE, changes to the mobility requirements of the UE, a slice management event, and in some embodiments network load balancing. A slice management event includes the instantiation of a slice, the termination of a slice or the modification of the capacity a slice. Further the UE can be switched to a new slice operated by the same service provider (intra-operator handover) or a different service provider (inter-operator handover).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vrzic into Kano, since Kano suggests a technique for determining an amount of resources of a service type, and Vrzic suggests the beneficial way of providing a network slice (which is a collection of logical network functions that supports the communication service requirements of a particular network service) for such service type so that different slices are provided for different service types and each slice (service type) has different resource demands (amount of resources) to ensure that the specific needs of a service are met without requiring the overprovisioning of resources to each connection that would be required if a single slice was used for all services (Vrzic, paragraph 22-27) in the analogous art of communication.
Kano and Vrzic don’t teach: and in response to determining that the second network device fails to support the network slice, communicate, by the transmitter, with a network controller associated with the first network device to trigger the network controller to transmit an indication for creating the network slice to the second network device.
Bulakci from the same or similar fields of endeavor teaches: and in response to determining that the second network device fails to support the network slice, communicate, by the transmitter, with a network controller associated with the first network device to trigger the network controller to transmit an indication for creating the network slice to the second network device. (Bulakci, fig 4, page 17, line 18 to page 18, line 25, “The SHOF probability is estimated at the serving gNB 400 (optionally in cooperation with the target gNB 200), taking into account slice/RAN/UE context and changes thereof. The estimated SHOF probability is forwarded to the slice management entity 401 (DSS/SSS), optionally together with a slice HO triggering message (that is, indicating that the slice currently associated with the UE is not supported at the target gNB 200) and context changes. Then, the slice management entity 401 decides between slice HO and temporary slice support, and in the latter case a slice-aware RAN adaptation functionality is performed in a more centralized manner. This includes determining at least one support requirement parameters and a RAN configuration parameter. 3. The slice management entity 401 sends via Slice Management-to-CN-C interface the temporary slice support request to the target gNB 200 (via the CN-C 302, named Temporary Slice Support Notification Request in Fig. 4), which generally includes the support requirement parameter and the RAN configuration parameter. Preferably, the following parameters are included in the request: a slice ID and/or a network slice selection assistance information parameter, a RAN configuration ID and related context information, and/or a time window request (this parameter identifies the amount of time, for which the slice support is required at the target gNB 200, and is estimated at the slice management entity 401 based on the slice/service criticality and the UE context information).”; page 12, line 8-24, “If temporary slice support is admitted, the radio access node 200 is configured to adapt 203 its RAN configuration parameter according to the received RAN configuration parameter, in order to support the network slice (new network slice at the radio access node 200). Then, the radio access node 200 is configured to apply 204 the temporary slice support according to the received support requirement parameter, e.g. according to the included time duration for supporting the slice… According to the above, two phases can particularly be identified for providing slice continuity in case that the currently associated slice of the UE is not available in the target area, into which it moves.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bulakci into Kano and Vrzic, since Kano suggests a technique for handover of service, and Bulakci suggests the beneficial way of, when the target base station doesn’t support the network slice of such service, creating a temporary support for the network slice at the target base station to provide slice (service) continuity in case that the currently associated slice of the UE is not available in the target area, into which it moves (Bulakci, page 12, line 8-24) in the analogous art of communication.

For claim 18. Kano teaches: A network device, wherein the network device is a second device, comprising: at least one processor; and a memory coupled to the at least one processor and stored with instructions therein, the instructions, when executed by the at least one processor, (Kano, paragraph 42-68, 97-100, implicit that base station includes transmitter, receiver, memory storing instructions and processor which executes the instructions to perform techniques; also see fig 2, paragraph 32-45) causing the second network device to 
receive, by a receiver, from a first network device, an indication of an amount of resources of a first network slice used by the first network device, the first network slice being associated with a set of network functions, (Kano, paragraph 42-68, “Next, the resource-reservation-request transmission processor 156 sends a resource reservation request including the service type included in the connection request from the radio terminal, to the candidate radio base station through the wired communication unit 104 and the access gateway 30. Upon receipt of the resource reservation request, the candidate radio base station extracts the service type included in the resource reservation request. Further, the candidate radio base station determines whether or not the candidate radio base station itself can reserve a resource for the service type. A specific determination method is the same as that performed by the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10.”; paragraph 97-100, “Besides, in the aforementioned embodiment, the radio base station 10-1 communicates with the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the access gateway 30. However, when a communication path is established directly between the radio base station 10-1 and each of the candidate radio base stations, the radio base station 10-1 may communicate with each of the radio base station 10-2 and the radio base station 10-3 which are the candidate radio base stations through the communication path.”; service type is an indication of the amount of resources since paragraph 42-68 clearly mention “In this embodiment, the service type includes a radio resource band (a required radio resource band) required to be occupied in using the service, a throughput (a required throughput) required to be secured in using the service, and an ROHC type (ROHC type information) as a header compression algorithm used in using the service… The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”; an amount of resources of a service type is an amount of resources of a network slice since it’s well-known in the art to provide different slices for different service types and each slice (service type) has different resource demands (amount of resources); the network slice being associated with a set of network functions is implicit since it’s well-known in the art that a network slice is a collection of logical network functions that supports the communication service requirements of a particular network service)
configure, by the processor, based on the indication, resources of the first network slice used by the second network device, (Kano, paragraph 42-68, “Upon receipt of the resource reservation request, the candidate radio base station extracts the service type included in the resource reservation request. Further, the candidate radio base station determines whether or not the candidate radio base station itself can reserve a resource for the service type. A specific determination method is the same as that performed by the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10. When the candidate radio base station itself can reserve the resource for the service type, the candidate radio base station sends the radio base station 10-1 a resource reservation response including a permission ID and information (acceptability information) indicating that the radio terminal 20 is acceptable, as shown in FIG. 4.”; more details about resource reservation (configuration) in paragraph 42-68, “The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”)
in response to the second network device satisfying the amount of resources, transmit, by a transmitter, to the first network device, an acknowledgement to the indication, (Kano, paragraph 42-68, “Upon receipt of the resource reservation request, the candidate radio base station extracts the service type included in the resource reservation request. Further, the candidate radio base station determines whether or not the candidate radio base station itself can reserve a resource for the service type. A specific determination method is the same as that performed by the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10. When the candidate radio base station itself can reserve the resource for the service type, the candidate radio base station sends the radio base station 10-1 a resource reservation response including a permission ID and information (acceptability information) indicating that the radio terminal 20 is acceptable, as shown in FIG. 4.”; more details about resource reservation (configuration) in paragraph 42-68, “The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”)
in response to the second network device failing to satisfy the amount of resources, allocate, by the processor, resources of a second network slice used by the second network device to the first network slice, or transmit, by the transmitter, to the first network device a negative acknowledgement, (Kano, paragraph 42-68, “On the other hand, when the candidate radio base station itself cannot reserve the resource for the service type, the candidate radio base station sends the radio base station 10-1 a resource reservation response including information (acceptance rejection information) indicating the acceptance of the radio terminal 20 is rejected.”; more details about resource reservation (configuration) in paragraph 42-68, “The candidate radio-base-station selector 154 determines whether or not the radio base station 10-1 can allocate the radio terminal 20 a necessary number of resource blocks to implement the service, the resource blocks satisfying the required radio resource band and the required throughput which are the service types. Meanwhile, the larger the required radio resource band which is the service type, the larger the number of resources required to implement the service. In addition, the larger the required throughput which is the service type, the larger the number of resources required to implement the service.”)
Even though it’s well-known in the art to provide different slices for different service types and each slice (service type) has different resource demands (amount of resources) and that a network slice is a collection of logical network functions that supports the communication service requirements of a particular network service, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Vrzic from the same or similar fields of endeavor teaches: provide different slices for different service types and each slice (service type) has different resource demands (amount of resources) and that a network slice is a collection of logical network functions that supports the communication service requirements of a particular network service (Vrzic, paragraph 22-27, “A first network slice may be configured to suit the needs of a Machine Type Communication (MTC) service that generates large number of short transmissions, where MTC devices do not need ultra-reliable connections because reliability can be designed at the application layer. This network slice would differ in its configuration and resource demands from a network slice that is designed to serve the needs of User Equipment connecting for the purposes of an enhanced-Mobile-Broadband (eMBB) connection. By providing different slices for different services, an operator can ensure that the specific needs of a service are met without requiring the overprovisioning of resources to each connection that would be required if a single slice was used for all services… A network slice (as defined in 3GPP TR 22.891 entitled “Study on New Services and Markets Technology Enablers” not yet released) is a collection of logical network functions that supports the communication service requirements of a particular network service.”; paragraph 6, “An object of embodiments of the present invention is to provide a system and methods for network slice reselection/handover. In accordance with embodiments of the present invention, there is provided a method for managing network resources by switching the slice used to support a user equipment (UE), in a process referred to as slice handover or slice reselection. There can be several triggers for a slice handover/reselection including: movement of the UE, changes to the mobility requirements of the UE, a slice management event, and in some embodiments network load balancing. A slice management event includes the instantiation of a slice, the termination of a slice or the modification of the capacity a slice. Further the UE can be switched to a new slice operated by the same service provider (intra-operator handover) or a different service provider (inter-operator handover).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vrzic into Kano, since Kano suggests a technique for determining an amount of resources of a service type, and Vrzic suggests the beneficial way of providing a network slice (which is a collection of logical network functions that supports the communication service requirements of a particular network service) for such service type so that different slices are provided for different service types and each slice (service type) has different resource demands (amount of resources) to ensure that the specific needs of a service are met without requiring the overprovisioning of resources to each connection that would be required if a single slice was used for all services (Vrzic, paragraph 22-27) in the analogous art of communication.
Kano and Vrzic don’t teach: and in response to the second device failing to support the first network slice, receive, by the receiver, from a network controller associated with the first network device, an indication for creating the first network slice.
Bulakci from the same or similar fields of endeavor teaches: and in response to the second device failing to support the first network slice, receive, by the receiver, from a network controller associated with the first network device, an indication for creating the first network slice. (Bulakci, fig 4, page 17, line 18 to page 18, line 25, “The SHOF probability is estimated at the serving gNB 400 (optionally in cooperation with the target gNB 200), taking into account slice/RAN/UE context and changes thereof. The estimated SHOF probability is forwarded to the slice management entity 401 (DSS/SSS), optionally together with a slice HO triggering message (that is, indicating that the slice currently associated with the UE is not supported at the target gNB 200) and context changes. Then, the slice management entity 401 decides between slice HO and temporary slice support, and in the latter case a slice-aware RAN adaptation functionality is performed in a more centralized manner. This includes determining at least one support requirement parameters and a RAN configuration parameter. 3. The slice management entity 401 sends via Slice Management-to-CN-C interface the temporary slice support request to the target gNB 200 (via the CN-C 302, named Temporary Slice Support Notification Request in Fig. 4), which generally includes the support requirement parameter and the RAN configuration parameter. Preferably, the following parameters are included in the request: a slice ID and/or a network slice selection assistance information parameter, a RAN configuration ID and related context information, and/or a time window request (this parameter identifies the amount of time, for which the slice support is required at the target gNB 200, and is estimated at the slice management entity 401 based on the slice/service criticality and the UE context information).”; page 12, line 8-24, “If temporary slice support is admitted, the radio access node 200 is configured to adapt 203 its RAN configuration parameter according to the received RAN configuration parameter, in order to support the network slice (new network slice at the radio access node 200). Then, the radio access node 200 is configured to apply 204 the temporary slice support according to the received support requirement parameter, e.g. according to the included time duration for supporting the slice… According to the above, two phases can particularly be identified for providing slice continuity in case that the currently associated slice of the UE is not available in the target area, into which it moves.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bulakci into Kano and Vrzic, since Kano suggests a technique for handover of service, and Bulakci suggests the beneficial way of, when the target base station doesn’t support the network slice of such service, creating a temporary support for the network slice at the target base station to provide slice (service) continuity in case that the currently associated slice of the UE is not available in the target area, into which it moves (Bulakci, page 12, line 8-24) in the analogous art of communication.

For claim 25. Kano, Vrzic and Bulakci disclose all the limitations of claim 1, and Kano further teaches: A non-transitory computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform the method according to claim 1. (Kano, paragraph 42-68, 97-100, implicit that base station includes memory storing instructions and processor which executes the instructions to perform the method; also see fig 2, paragraph 32-45)

For claim 26. Kano, Vrzic and Bulakci disclose all the limitations of claim 7, and Kano further teaches: A non-transitory computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform the method according to claim 7. (Kano, paragraph 42-68, 97-100, implicit that base station includes memory storing instructions and processor which executes the instructions to perform the method; also see fig 2, paragraph 32-45)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kano, US 2012/0142387 in view of Vrzic, US 2017/0086118 and Bulakci, WO 2018/215076 and further in view of ITRI, “Context awareness enhancement for mobility”.

For claim 4. Kano, Vrzic and Bulakci disclose all the limitations of claim 1, and Kano further teaches: wherein the second network device is selected from a set of network devices which are determined based on a moving direction of the at least one terminal device. (Kano, paragraph 42-68, “On the other hand, when the radio base station 10-1 cannot reserve the resource for the service type, the candidate radio-base-station selector 154 transmits a neighboring base-station monitoring information request through the radio communication unit 106 and the antenna 108… Next, the candidate radio-base-station selector 154 selects a radio base station corresponding to the base station ID ranked highest in the base station IDs except the base station ID of the radio base station 10-1, from among the radio base stations listed in the base station list included in the neighboring base-station monitoring information response. The selected radio base station is a radio base station which is a connection destination of the radio terminal 20, specifically, a radio base station (a candidate radio base station) through which a service channel between the radio terminal 20 and the communication apparatus 50-1 or the communication apparatus 50-2 is established.”; paragraph 97-100, “In the aforementioned embodiment, when the radio base station 10-1 having received the connection request from the radio terminal 20 cannot reserve the resource, the radio base station 10-1 acquires the base station list included in the neighboring base-station monitoring response. However, when the radio terminal 20 sends a connection request including the base station list, the radio base station 10-1 may acquire the base station list included in the connection request. Moreover, in the aforementioned embodiment, the radio base station 10-1 selects a candidate radio base station based on the base station list. However, the storage unit 103 in the radio base station 10-1 maybe configured to store location information of radio base stations located within a predetermined area from the radio base station 10-1, and the candidate radio-base-station selector 154 in the controller 102 of the radio base station 10-1 may select the candidate radio base station from among the radio base stations located within the predetermined area from the radio base station 10-1. In this case, it is preferable that the radio terminal 20 send a connection request including the location information of the radio terminal 20 and that the candidate radio-base-station selector 154 acquire the location information of the radio terminal 20 as well. Thereby, the candidate radio-base-station selector 154 selects a radio base station which is a radio base station other than the radio base station 10-1 and is closest to the radio terminal 20, based on the location information of the radio terminal 20 and the location information of the radio base stations within the predetermined area from the radio base station 10-1. The selected radio base station is the candidate radio base station.”; implicit that location information includes a moving direction)
Even though Kano implicitly teaches wherein the second network device is selected from a set of network devices which are determined based on a moving direction of the at least one terminal device as discussed above, as a show of good faith to compact prosecution, Examiner had provided prior art to explicitly teach it.
ITRI from the same or similar fields of endeavor teaches: wherein the second network device is selected from a set of network devices which are determined based on a moving direction of the at least one terminal device. (ITRI, section 2, “In high-speed mobility, context awareness may consist of operational parameters such as the mobile device current operational mode, mobility environment including location, speed, and direction, etc. As well as the loading of some candidate target eNB/gNBs, in determining the target eNB/gNB and the corresponding resource allocation… Through the use of context-aware handover optimisation, the radio link failure probability due to unsuccessful handover operations is reduced, decreasing unnecessary initial network resources regarding handovers, and improving the selection of the eNB/gNB by leveraging the context information. In principle, context awareness can improve the following mobility procedures mobility trigger, target link establishment and mobility completion.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of ITRI into Kano, Vrzic and Bulakci, since Kano suggests a technique for handover, and ITRI suggests the beneficial way of select a target for such handover based on mobile device moving direction to reduce radio link failure probability due to unsuccessful handover operations, decrease unnecessary initial network resources regarding handovers, and improve the selection of the eNB/gNB (ITRI, section 2) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462